       Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 1 of 46




                    UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF PENNSYLVANIA

BRIAN HANDEL D.M.D., P.C.         :
                                  :     CIVIL ACTION
                   PLAINTIFF,     :     NO.: 2:20-CV-03198
     V.                           :
                                  :
ALLSTATE INSURANCE COMPANY        :
                                  :
                   DEFENDANT.     :     JURY TRIAL DEMANDED


PLAINTIFF BRIAN HANDEL D.M.D., P.C.’S RESPONSE IN OPPOSITION
 TO THE MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(6)
       BY DEFENDANT, ALLSTATE INSURANCE COMPANY



                                        ANAPOL WEISS
                                        Sol H. Weiss, Esquire
                                        James R. Ronca, Esquire
                                        Gregory S. Spizer, Esquire
                                        Ryan D. Hurd, Esquire
                                        Paola Pearson, Esquire
                                        One Logan Square
                                        130 N. 18th Street, Suite 1600
                                        Philadelphia, PA 19103
                                        sweiss@anapolweiss.com
                                        jronca@anapolweiss.com
                                        gspizer@anapolweiss.com
                                        rhurd@anapolweiss.com
                                        ppearson@anapolweiss.com

                                        Counsel for Plaintiff
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 2 of 46




                          TABLE OF CONTENTS
 TABLE OF AUTHORITIES…..…………………………………………..…...iii
I. STATEMENT OF FACTS……………………………………………………...1
II. STANDARD OF REVIEW …………………………………………………….3
III. ARGUMENT……………………………………………...……………………5
   A.       Vague and Ambiguous Policy Language Must Be Construed
            in Favor of Coverage………………………………………………….5

   B.       Plaintiff Suffered Direct Physical Loss of Or Damage to the
            Insured Property…...…………………………………………….........8

   C.       Plaintiff’s Claim Triggers Coverage Under the Policy’s
            Civil Authority Section……………………………...……………….13

   D.       Plaintiff Sufficiently Alleged Physical Loss of or Damage
            To Property to State Claims for Business Income and
            Civil Authority Coverage…..………………………………………. 20

   E.       Recent COVID-19 Business Income Loss Cases
            have denied motions to dismiss………………………………….......23

   F.       Recent COVID-19 Business Income Loss Cases
            are Non-Precedential and Distinguishable…………………………...24

   G.       If the Court interprets the Business Income coverage
            forms in the manner suggested by Defendant, the coverage
            for expenses would be illusory…….……………………….………...29

   H.       The “Virus Exclusion” does not apply to Claims for Expenses………30

   I.       The Defendant should be estopped from enforcing the virus
            exclusion because of misrepresentations to the Pennsylvania
            Insurance Regulator and their insureds………………………….…...35

   J.       The Virus Exclusion is Not Clear or Unambiguous………………….39

IV. CONCLUSION………………………….…………………………………… 40

                                                                          ii
           Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 3 of 46




                                     TABLE OF AUTHORITIES
Cases

10E LLC v. Travelers Indem. Co. of Conn. .............................................................27

Am. Motorists Ins. Co. v. L–C–A Sales Co., 713 A.2d 1007 (N.J.1998) .................5

Ashcroft v. Iqbal, 556 U.S. 662 (2009) ......................................................................4

Assurance Co. of Am. v. BBB Serv. Co., 265 Ga. App. 35, 593 S.E.2d 7, (2003). ..15

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ......................................................4

Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256 (3d Cir. 2006) ...............................4

Case No. 20-cv-03127-SRB (W.D.MO., August 12, 2020) .....................................19

Colliers Lanard & Axilbund v. Lloyds of London, 458 F.3d 231 (3d Cir.2006) .......5

Customized Distribution Services v. Zurich Insurance Co., 862 A.2d 560 (N.J.
 Super. Ct. App. Div. 2004)…………………………………………………...9-10

Diesel Barbershop, LLC v. State Farm Lloyds ........................................................25

Essex v. BloomSouth Flooring Corp., 562 F.3d 399 (1st Cir. 2009).........................8

Feszchak v. Pawtucket Mut. Ins. Co., No. 06–0076, 2008 U.S. Dist. LEXIS 29295
  (D.N.J. April 8, 2008) ............................................................................................5

Fireman’s Fund Insurance Co. v. Community Coffee Co., C.A. No. 06-2806, 2007
  WL 1076790, at *1 (E.D. La. Apr. 9, 2007)………………………………….. 8-9

Friends of Danny DeVito v. Tom Wolf, 68 MM 2020 (Pa. April 13, 2020) ............14

Frupac Int’l Corp. v. Fireman’s Fund Ins. Co., Civ. A. No. 90-1537, 1990 WL
 204380 (E.D. Pa. Dec. 11, 1990)………………………………………………..10

Gavrilides Mgmt. Co. v. Michigan Ins. Co. ............................................................ 26


                                                                                                                   iii
            Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 4 of 46




General Refractories Co v. First State Ins. Co., 94 F. Supp.3d 649, 658, 660 (E.D.
 Pa. 2015). ................................................................................................................7

Gregory Packaging, Inc. v. Travelers Prop. Cas. Co. ofAm., No. 2:12-cv-04418
 (WHW) (CLW), 2014 U.S. Dist. LEXIS165232 (D.N.J. Nov. 25, 2014). ............8

Harr v. Allstate Insurance Co., 54 N.J. 287, 255 A.2d 208 (1969) .........................20

Haun v. Cmty. Health Sys., Inc., 14 A.3d 120, 123 (Pa. Super. Ct. 2011) ..............34

Hedges v. United States, 404 F.3d 744 (3d Cir. 2005). .............................................4

Hussey Copper, Ltd. v. Royal Ins. Co. of Am. .........................................................36

Kunji Harrisburg, LLC v. Axis Surplus Ins. Co., 2020 WL 1469905, at *3 (E.D. Pa.
 Mar. 18, 2020). .......................................................................................................5

Larkin v. Geico Gen. Ins. Co., 2015 WL 667515, at *3 (E.D. Pa. Feb. 13, 2015) ....6

Madison Constr. Co. v. Harleysville Mut. Ins. Co., 735 A.2d 100, 106 (Pa. 1999)..5

Malaube, LLC v. Greenwich Ins. Co., No. 20-22615-Civ, 2020 U.S. Dist. LEXIS
 156027(S.D. Fla. Aug 26, 2020)...........................................................................27

Martinez DMD P.A. v. Allied Insur. Co. of America ...............................................26

Morton International Inc v. General Accident Insurance Co.,134 N.J. 1, 629 A.2d
 831 (1993)…………………………………………………………………...18-22

Matzner v. Seaco Ins. Co., 9 Mass L. Rptr. 41, 1998 WL566658 (Sup.Ct. August
 12, 1998). ..............................................................................................................11

Medical Protective Co. v. Watkins, 198 F.3d 100, 104 (3d Cir. 1999) (Pennsylvania
 Law). .......................................................................................................................6

Motorists Mut. Ins. Co. v. Hardinger, 131 F. App’x 823 (3d Cir. 2005) ..................8

Mudpie, Inc. v. Travelers Casualty Ins. Co. of America, 2020 WL 5525171 (N.D.
 Cal. Sept. 14, 2020) ..............................................................................................24


                                                                                                                            iv
             Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 5 of 46




Murray v. State Farm and Cas. Co., 203 W.Va. 477, 509 SE.2d 1, 17 (1998).......10

Narricot Indus., Inc. v. Fireman's Fund Ins. Co. No. 01-4679, 2002 WL 31247972,
 at *5 (E.D. Pa. Sept. 30, 2002) ...............................................................................4

N. Plainfield Bd. of Educ. v. Zurich Am. Ins. Co, 2008 WL 2074013, at *7 (D.N.J.
 May 15, 2008), aff'd, 467 F. App'x 156 (3d Cir. 2012) ..........................................6

Nat'l Union Fire Ins. Co. v. Allfirst Bank, 282 F. Supp. 2d 339, 351 (d. Md. 2003)
 ...............................................................................................................................24

Optical Services USA/JCI et. al v. Franklin Mutual Insurance Company. .............23

Pappy's Barber Shops, Inc. v. Farmers Grp., Inc....................................................19

Phillips v. Cty of Allegheny, 515 F.3d 224 (3d Cir. 2008) ........................................3

Port Authority of N.Y. and N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, (3d Cir.
 2002) .......................................................................................................................8

Rhonda Hill Wilson, Esq. et. al. v. Hartford Casualty Insurance Company et. al.,
 No. 2:20-cv-03384 (E.D.PA., Sept. 30, 2020)......................................................28

Ridley Park Fitness, LLC v. Philadelphia Indemnity Insurance Company, Case ID
  200501093 (Pa. Ct. Com. Pl. Phila. August 31, 2020) .........................................23

Rose's 1, LLC v. Erie Ins. Exch. ...............................................................................25

Sentinel Management Co v. New Hampshire Ins. Co., 563 NW.3d 296, 300 (Minn.
  App. 1997). ...........................................................................................................11

Simon Wrecking Co. v. AIU Ins. Co., 541 F. Supp. 2d 714, 717 (E.D. PA. 2008)..34

Ski Shawnee, Inc. v. Commonwealth Ins. Co. ..........................................................18

Sloan v. Phoenix of Hartford Ins. Co., 46 Mich. App. 46, 51, 207 N.W.2d 434, 437
  (1973). ...................................................................................................................15

Sparks v. St. Paul Insurance Co., 100 N.J. 325, 495 A.2d 406 (1985) .....................6


                                                                                                                                v
              Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 6 of 46




Studio 417 Inc. v. The Cincinnati Insurance Company, No. 20-cv-03127-SRB
  (W.D. MO., August 12, 2020) ..............................................................................12

Sunbeam Corp. v. Liberty Mut. Ins. Co., 781 A.2d 1189 (Pa. 2001) ......................34

Syufy Enterprises v. Home Ins. Co. of Indiana, 1995 WL 129229, at *1 (N.D. Cal.
  Mar. 21, 1995).......................................................................................................19

Turek Enters, Inc. v. State Farm Mut. Auto Ins. Co., 20-11655, 2020 WL 5258484
 (E.D.) Mich. Sept 3, 2020)....................................................................................26

Urogynecology Specialist of Florida, LLC v. Sentinel Insurance Company, LTD,
 Case No. 6:20-cv-1174-Orl22EJK (M.D.FL. September 24, 2020) ....................37

Wakefern Food Corp. v. Liberty Mut. Fire Ins. Co., 406 N.J. Super. 524, 968 A.2d
 724 (App. Div. 2009) ..............................................................................................6

Weisman v. Green Tree Ins. Co., 447 Pa. Super. 549, 670 A.2d 160, 162 (1996)… 6

Windt, Insurance Claims & Disputes (Thomson/West 2013 6th Edition) (2020
 Supplement) ............................................................................................................6




Rules
Rule 12(b)(6) ................................................................................................................................ 3-4

Rule 8(a)(2) ..................................................................................................................................... 4




                                                                                                                                                 vi
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 7 of 46




           PLAINTIFF’S OPPOSITION TO DEFENDANT’S
      MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(6)

      Defendant Allstate Insurance Company’s Motion to Dismiss Pursuant to Rule

12(b)(6) should be denied because the Complaint on its face alleges a reasonable

expectation that Brian Handel D.M.D., P.C. purchased insurance for business

interruption and Civil Authority losses. The Complaint points out ambiguous policy

language and phrasing which under Pennsylvania insurance law militates against

denying coverage. Moreover, Pennsylvania public policy prohibits the narrow

interpretation of contracts where the insured has paid premiums expecting protection

from business losses.

I. STATEMENT OF FACTS

      Plaintiff owns and operates a dental practice in Philadelphia, Pennsylvania.

(See Complaint attached at Exhibit A, ¶1). Plaintiff alleged the adverse impact of

COVID-19 on its business, including the physical loss or damage to its property.

(Ex. A, ¶¶27, 39, 43, 52-58, 71, 102-108). Plaintiff purchased commercial multiple

peril insurance from Defendants, including specialty property coverage. (Ex. A, ¶3).

Plaintiff’s insurance policy is an “all-risk” policy that provides coverage for all non-

excluded business losses. This insurance policy expressly includes “Business

Income” coverage, which promises to pay for loss due to the necessary suspension

of operations following loss to property and “Civil Authority” coverage which
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 8 of 46




promises to pay for losses caused by a civil or governmental authority that prohibits

access to the covered property. (Ex. A, ¶4).

      On or about March 18, 2020, Plaintiff was forced to suspend or reduce

business operations when state and local authorities ordered the closure of all non-

life sustaining businesses and prohibited elective medical procedures in the State of

New Jersey in an effort to protect the public from the global pandemic caused by

COVID-19, which has now infected more than 7,000,000 people throughout the

United States. (Ex. A, ¶6). Covid-19 is a physical substance. (Ex. A, ¶45). Covid-

19 remains viable on various surfaces up to 72 hours. (Ex. A, ¶46). The ability of

the deadly virus to physically infect and remain on surfaces of objects or materials,

i.e. “fomites,” for up to twenty-eight (28) days has prompted health officials in

countries like China, Italy, France and Spain to disinfect and fumigate public areas

before reopening them. (Ex. A, ¶47). The insurance industry has recognized that

disease causing agents can cause direct physical damage. (Ex. A, ¶50). Plaintiff

properly alleged that Covid-19 in the environment on and around the insured

premises renders the premises unsafe and unfit for its intended use. Plaintiff alleged

both as a fact and as a necessary finding to support the civil authority orders that

Covid-19 is a serious health hazard. (Ex. A, ¶¶59-67). Plaintiff made a claim for

business interruption, civil authority, and/or extra expense coverage to recoup

substantial, ongoing financial losses directly attributed to (1) the loss of use of the


                                                                                     2
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 9 of 46




insured premises due the presence of the COVID-19 virus on the property and

surrounding properties and (2) the series of COVID-19 closure orders. (Ex. A, ¶¶6-

7). By letter dated May 28, 2020, Defendant formally denied Plaintiff’s claim. (Ex.

A(2), ¶8).

      Additionally, Plaintiff alleged that the virus exclusion added to the policy was

not a clarification that the policy did not cover disease causing agents (Ex. A, ¶¶ 79-

89) but rather a wholly new exclusion limiting coverage that was previously

available. Id. The insured was never properly informed on the new limitation on

coverage nor was there any bargain for the limitation as there was no reduction in

premium. Id. Based on these allegations, among others, the virus exclusion is

inapplicable because of the Defendant’s misrepresentation and regulatory estoppel.

II. STANDARD OF REVIEW

      A court considering a motion to dismiss pursuant to Rule 12(b)(6) must

“accept all factual allegations as true, construe the complaint in the light most

favorable to the plaintiff, and determine whether, under any reasonable reading of

the complaint, that plaintiff may be entitled to relief.” Phillips v. City of Allegheny,

515 F.3d 224, 231 (3d Cir. 2008) (quoting Pinker v. Roche Holdings, Ltd., 292 F.3d

361, 374 n.7 (3d Cir. 2002)). In resolving a motion to dismiss pursuant to Rule

12(b)(6), a court generally should consider only the allegations in the complaint, as

well as “documents that are attached to or submitted with the complaint … and any


                                                                                      3
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 10 of 46




matters incorporated by reference or integral to the claim, items subject to judicial

notice, matters of public record, orders [and] items appearing in the record of the

case.” Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006).

      A Rule 12(b)(6) motion tests the sufficiency of the complaint against the

pleading requirement of Rule 8(a). Rule 8(a)(2) requires that a complaint contain a

short and plain statement of the claim showing that the pleader is entitled to relief,

“in order to give the defendant fair notice of what the claim is and the grounds upon

which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(quoting Conley

v. Gibson, 355 U.S. 41, 47 (1957)). A complaint need only contain “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plaintiff has surely satisfied the

pleading requirement of Rule 8(a).

      The defendant bears the burden of showing that no plausible claim has been

presented. Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005). “[A]

complaint may not be dismissed merely because it appears unlikely that the plaintiff

can prove those facts or will ultimately prevail on the merits.” Phillips, 515 F.3d at

231 (citing Twombly, 550 U.S. at 556-57). Moreover, Rule 8 “does not impose a

probability requirement at the pleading stage, but instead simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the




                                                                                     4
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 11 of 46




necessary element.” Id. at 234. This complaint alleges more than enough facts to

defeat Defendant’s motion to dismiss.

III. ARGUMENT

     A. VAGUE AND AMBIGUOUS POLICY LANGUAGE MUST BE CONSTRUED
        IN FAVOR OF COVERAGE

      The methodology to be employed in resolving the legal coverage dispute is of

prime importance. When interpreting an insurance policy, any ambiguity must be

construed in favor of the insured. Ambiguity exists where more than one reasonable

interpretation of policy language is present. The insurer is bound by the expectations

it creates and any other reasonable expectation of the insured.

      Here, the parties offer two interpretations of the policy language. If Plaintiff’s

interpretation of the words used in the policy is reasonable, then the policy is

ambiguous, and that ambiguity must be resolved in favor of coverage. It is irrelevant

whether the insurer’s interpretation may be considered more reasonable than the

insured’s interpretation. The law only requires that the insured’s interpretation be

reasonable. In this case, because an ambiguity exists, adopting Defendant’s position

would resolve the ambiguity in favor of the insurer, in direct contravention of

Pennsylvania law.

      “Where a provision of a policy is ambiguous, the policy provision is to be

construed in favor of the insured and against the insurer, the drafter of the

agreement.” Madison Constr. Co. v. Harleysville Mut. Ins. Co., 735 A.2d 100, 106
                                                                                       5
          Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 12 of 46




(Pa. 1999) (citation and internal quotation marks omitted); Kunji Harrisburg, LLC

v. Axis Surplus Ins. Co., 2020 WL 1469905, at *3 (E.D. Pa. Mar. 18, 2020)(“[I]n

construing any written instrument, and particularly an insurance contract, the

instrument must be strictly construed against the writer.”)(citations omitted). A

provision is ambiguous if reasonable people could fairly ascribe differing meanings

to it. Larkin v. Geico Gen. Ins. Co., 2015 WL 667515, at *3 (E.D. Pa. Feb. 13, 2015)

(citing Frog, Switch & Mfg. Co. v. Travelers Ins. Co., 193 F.3d 742, 746 (3d Cir.

1999));

      As discussed in the leading treatise on insurance coverage issues, Windt,

Insurance Claims & Disputes (Thomson/West 2013 6th Edition) (2020

Supplement), Section 6.2, pages 6-60 to 662, if an ambiguity exists, “the

interpretation that is most favorable to the insured will be adopted”.

             It is not enough for the insurer’s interpretation to be adopted that
             its interpretation is more reasonable than the insured’s
             interpretation. Otherwise, one would be resolving the ambiguity in
             favor of the insurer, in contravention of the foregoing rules. Windt,
             Section 6.2, page 6-65.
For example, in Medical Protective Co. v. Watkins, 198 F.3d 100, 104 (3d Cir.
1999) (Pennsylvania law) an insurer argued that an exclusion applied, and the court
did not dispute that the insurer's interpretation was reasonable. The court
nevertheless held in favor of the insured because the interpretation offered by the
insured was also reasonable. The court also reiterated the principle that “if a court
should err in determining the meaning of an insurance policy provision, its error

                                                                                     6
         Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 13 of 46




should be in favor of coverage for the insured.”1 The Court added, “the proper focus
for determining issues of insurance coverage is the reasonable expectations of the
insured. Med. Protective Co., 198 F.3d at 106. “[T]he insurer is bound not only by
the expectations that it creates, but also by any other reasonable expectation of the
insured. The insured's reasonable expectations control, even if they are contrary to
the explicit terms of the policy.” Id. at 106.
       Plaintiff posits reasonable interpretations of the “Business Income” portion

and the “Civil Authority” portion of the policy to which Defendant disagrees.

Because Plaintiff’s interpretation is reasonable, yet differs with Defendant’s, the

policy is ambiguous. That ambiguity can only be resolved one way. This Court is

bound to conclude that Plaintiff is entitled to coverage under both of those coverage

parts by reason of the government’s virus-related directives. Defendant cannot

prevail by arguing that its reasonable interpretation of policy language leads to the

conclusion that coverage does not exist.




1
  See also, Weisman v. Green Tree Ins. Co., 447 Pa. Super. 549, 670 A.2d 160, 162 (1996)
(Although the insured's suggested definition of the word “explosion” in the policy was not
“commonly used,” court held in favor of the insured because the word “explosion” was
“susceptible to more than one meaning”); General Refractories Co v. First State Ins. Co., 94 F.
Supp.3d 649, 658, 660 (E.D. Pa. 2015) (“Where more than one reasonable construction exists, the
construction that favors coverage must be applied.” “As between [the insurer and insured] which
proffers the more reasonable interpretation... is not decided here. It is ruled only that [insured’s]
interpretation …. is consistent with the plain meaning of the written policy terms and common
English usage. That is, [insured’s] interpretation is objectively reasonable.”)


                                                                                                   7
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 14 of 46




    B. PLAINTIFF SUFFERED DIRECT PHYSICAL LOSS OF OR DAMAGE TO
       THE INSURED PROPERTY AND COVERAGE EXISTS IN THE BUSINESS
       INCOME SECTION OF THE POLICY

      Defendant asserts that Plaintiff failed to allege facts of “direct physical loss”

of the insured property. However, Defendant’s argument sets up a false premise by

conflating “loss” and “damage” terms which are used differently in various sections

of the policy. In the policy, Defendant agreed to “pay for direct physical loss of or

damage to Covered Property . . . caused by or resulting from any Covered Cause of

Loss.” Ex. A(1), Form BP 00 03 07 13, Section I.A, p. 1 of 53 (emphasis added).

The prerequisite to coverage under the insuring agreement for “Business Income” is

that the suspension of the insured’s operations have been caused by “direct physical

loss of or damage to property” at the insured premises.

      The Business Income coverage form says:

                 (1) Business Income
                    (a) We will pay for the actual loss of
                    Business Income you sustain due to the
                    necessary “suspension” of your "operations"
                    during the "period of restoration". The
                    suspension must be caused by direct
                    physical loss of or damage to property at the
                    described premises.

                     Ex. A(1), Form BP 00 03 07 13, Section
                     I.A3.a.(2).

      Coverage exists, therefore, either: (a) if Plaintiff suspended operations

because of a direct physical loss of property; or (b) if Plaintiff suspended operations


                                                                                      8
         Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 15 of 46




because of direct physical damage to property. The policy language can reasonably

be interpreted to lead to the conclusion that Plaintiff’s suspension of operations was

caused both by a direct physical loss of and by direct physical damage to property.

The prerequisites to coverage under the “Business Income” coverage part are

satisfied. The presence of a virus on or in close proximity to the property results in

“direct physical loss of or damage to” the insured property.

       The policy uses both terms, “loss” and “damage” in the same sentence. Thus,

each term must have a different meaning. A reasonable meaning of “loss” is “loss

of use”. As alleged in Plaintiff’s Amended Complaint, “Loss has been defined as

follows:

              a. Loss is the fact of no longer having something or
                 having less of it than before.2

              b. Loss is the disadvantage you suffer when a valuable
                 and useful thing is taken away.3

              c. Decrease in amount, magnitude or degree.4” Ex. A(1),
                 ¶40).

       Here the presence of COVID-19 in and near the premises and the imminent

danger it presents deprives the Plaintiff of the use of its property. It is “direct”




2
  https://www.collinsdictionary.com/us/dictionary/english/loss
3
  Id.
4
  https://www.merriam-webster.com/dictionary/loss
                                                                                     9
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 16 of 46




because there is no intervening factor. It is physical because, as alleged, it is a

physical substance just like a noxious odor.

             “[P]hysical loss or damage” occurs only if an actual
             release of asbestos fibers from asbestos-containing
             materials has resulted in contamination of the property
             such that its function is nearly eliminated or destroyed, or
             the structure is made useless or uninhabitable, or if there
             exists an imminent threat of the release of a quantity of
             asbestos fibers that would cause such loss of utility.”

Port Authority of N.Y. and N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 236 (3d Cir.

2002)(emphasis added).

      In the instant case, the imminent threat of the release of the virus, eliminates

the property’s function and makes the structure virtually useless for its intended

business purpose, which is how Plaintiff derives its business income. The same is

true of e-coli in the water, Motorists Mut. Ins. Co. v. Hardinger, 131 F. App’x 823,

826-27 (3d Cir. 2005) (“direct physical loss or damage” requirement satisfied by e-

coli, which had “reduced the use of the property to a substantial degree”), a noxious

odor, Essex v. BloomSouth Flooring Corp., 562 F.3d 399, 406 (1st Cir. 2009) or

ammonia in the air. Gregory Packaging, Inc. v. Travelers Prop. Cas. Co. of Am.,

2014 U.S. Dist. LEXIS165232, at *13 (D.N.J. Nov. 25, 2014).

      Courts interpreting the same policy language that is at issue in the matter at

hand have held that there can be a physical loss of a building without there having

been a physical alteration of the building. It is enough that there has been a loss of


                                                                                   10
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 17 of 46




use of the building. Illustrative cases include Murray v. State Farm and Cas. Co.,

203 W.Va. 477, 509 SE.2d 1, 17 (1998) (“Losses... rendering the insured property

unusable or uninhabitable may exists in the absence of structural damage to the

insured property”) (emphasis added); Sentinel Management Co v. New Hampshire

Ins. Co., 563 NW.2d 296, 300 (Minn. App. 1997)(“Direct physical loss may exist in

the absence of structural damage to the insured property....Although asbestos

contamination does not result in tangible injury to the physical structure of a

building, a building’s function may be seriously impaired or destroyed and the

property rendered useless by the presence of contaminants”)(emphasis added);

Matzner v. Seaco Ins. Co., 9 Mass L. Rptr. 41, 1998 WL566658 (Sup.Ct. August 12,

1998)(“(T)he phrase ‘direct physical loss or damage’ is ambiguous in that it is

susceptible of at least two different interpretations. One includes only tangible

damage to the structure of insured property. The second includes a wider array of

losses”). As made clear by the above discussion, it is reasonable to say that there is

a “physical loss of” use of a building when the building cannot be used.

      Courts have even found “physical damage” where there was no structural

damage, but merely a perceived damage. In Fireman’s Fund Insurance Co. v.

Community Coffee Co., the insured sought recovery for hurricane-related damage to

green coffee inventories in New Orleans warehouses. C.A. No. 06-2806, 2007 WL

1076790, at *1 (E.D.La. Apr. 9, 2007). The “property damage” alleged by the


                                                                                   11
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 18 of 46




insured was not “physical damage” to the coffee but rather a diminution in value of

the coffee due to the “general perception or concern” among buyers regarding the

condition of the green coffees stored in the New Orleans area during Hurricane

Katrina. Id. at *3 (emphasis added). Even though the property was otherwise

undamaged, the insured claimed it as “lost” because of the “Katrina Effect” (i.e., the

perception of consumers that any property in New Orleans had been damaged or

impaired from the hurricane). Id. at *3. The court denied the motion for summary

dismissal and found that a genuine issue of material fact existed as to whether the

coffee actually suffered physical damage. Id. at *4.

      The “Covid-19 Effect” similarly produces physical loss of and damage to the

property as social anxiety over public health and a society’s change in perception

that indoor establishments are unsafe creates “physical loss of and damage” for

purposes of commercial property coverage—even with respect to property that has

purportedly sustained no physical injury or damage. See Customized Distribution

Services v. Zurich Insurance Co., 862 A.2d 560 (N.J. Super. Ct. App. Div. 2004)(It

was not necessary that the product’s material or chemical composition be altered.

The customers’ change in perception was the “functional equivalent of damage of a

material nature or an alteration in physical composition.”); See also, Frupac Int’l

Corp. v. Fireman’s Fund Ins. Co., Civ. A. No. 90-1537, 1990 WL 204380 (E.D. Pa.




                                                                                   12
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 19 of 46




Dec. 11, 1990)(considering a claim for loss of uncontaminated fruit that no consumer

would buy after isolated cases of cyanide poisoning in Chilean fruit in 1989).

    Given the intense public and individual concerns for health and safety, Plaintiff’s

business -even assuming no confirmed exposure to COVID-19- has suffered reduced

operations and loss of income. The “Covid-19 Effect” caused substantial physical

loss of and damage to Plaintiff’s covered property. Plaintiff met its burden of

alleging its losses fall within the Policy’s coverage.

    C. PLAINTIFF’S CLAIM TRIGGERS COVERAGE UNDER                THE   POLICY’S
       CIVIL AUTHORITY PROVISION

      The policy Plaintiff purchased provided coverage to compensate Plaintiff for

business income losses when an order of a civil authority prohibits access to the

insured premises in response to dangerous physical conditions. The policy says:

                When a Covered Cause of Loss causes damage to
                property other than property at the described
                premises, we will pay for the actual loss of Business
                Income you sustain and necessary Extra Expense
                cause by action of civil authority that prohibits
                access to the described premises, provided that both
                the following apply:

                (1) Access to the area immediately surrounding the
                    damage property is prohibited by civil authority
                    as a result of the damages, and the described
                    premises are within that area but not more than
                    one mile from the damaged property; and

                (2) The action of civil authority is taken in response
                    to dangerous physical conditions resulting from
                    the damage or continuation of the Covered Cause
                                                                                    13
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 20 of 46




                   of Loss that caused the damage…” Ex. A(1),
                   Form BP 00 03 07 13, Section I.A.5(i), p. 9 of 53.

The above civil authority coverage form, broken down, requires (1) an order of a

Civil Authority that prohibits access to the insured premises, (2) issued because of

damage to a property within 1 miles, (3) caused by dangerous conditions resulting

from a covered cause of loss. “Covered Causes of Loss” is defined as “direct physical

loss.” Ex. A(1), Section I.A3, p. 2 of 53.

      In this case, the Plaintiff’s Complaint clearly alleged the existence of civil

authority orders prohibiting access. (Ex. A, ¶¶59-67). The first requirement has been

satisfied. It is reasonable to interpret the words “denial of access” to a building to

encompass a government order to stay-at-home. As a practical matter, the civil

authority orders denied access to Plaintiff’s premises for all non-emergent

procedures and caused a necessary suspension of operations during a period of

restoration. The orders told the public, stay at home; you are prohibited from going

to the dentist for and your dentist is prohibited from performing elective, non-

emergent procedures. The main purpose of the covered premises is the performance

of exactly these procedures, just as dining-in is the primary purpose of restaurants.

The Orders cited by Plaintiff operate as a blockade that prevents employees and

patients from entering and operating the business for its intended primary intended

purpose. See Friends of Danny DeVito v. Tom Wolf, 68 MM 2020 (Pa. April 13,



                                                                                   14
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 21 of 46




2020). In effect, the Supreme Court has recognized that the first requirement has

been satisfied. As applied to Plaintiff, the Orders operate as closure orders.

      Courts have found that where the order of a civil authority requires an

insured’s premises to close, there has been a prohibition of access to the insured’s

business sufficient to trigger coverage for business losses. See, e.g., Assurance Co.

of Am. v. BBB Serv. Co., 265 Ga. App. 35, 593 S.E.2d 7, (2003) (affirming trial court

finding for insured, where county order to evacuate as Hurricane Floyd approached

required closure of Plaintiff’s restaurant); Sloan v. Phoenix of Hartford Ins. Co., 46

Mich. App. 46, 51, 207 N.W.2d 434, 437 (1973)(“A riot ensued, the governor

imposed a curfew, and all places of amusement were closed, thus preventing access

to plaintiffs’ place of business. Therefore, plaintiffs suffered a compensable loss

under the terms of the policy.”).

      The Plaintiff has clearly shown that the orders were as a result of a dangerous

physical condition. As stated by the Supreme Court of Pennsylvania: “COVID-19

pandemic qualifies as a ‘natural disaster’ under the Emergency Code….” See

Friends of Danny DeVito, 68 MM 2020, p. 24

              “[T]he specific disasters in the definition of “natural
              disaster” themselves lack commonality, as while some are
              weather related (e.g., hurricane, tornado, storm),
              several others are not (tidal wave, earthquake, fire,
              explosion). To the contrary, the only commonality
              among the disparate types of specific disasters is that they
              all involve “substantial damage to property, hardship,
              suffering or possible loss of life.” In this respect, the
                                                                                   15
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 22 of 46




              COVID-19 pandemic is of the “same general nature
              or class as those specifically enumerated,” and thus is
              included, rather than excluded, as a type of “natural
              disaster.” Id. at 24. (emphasis added).

“The COVID-19 pandemic is, by all definitions, a natural disaster and a catastrophe

of massive proportions.” Id. at 25.

      The fact that the Closure Orders were designed to prevent harm does not take

these orders out of the ambit of the Civil Authority provision. The Eastern District

of Pennsylvania addressed a similar issue in a case relating to a civil authority

coverage issued by Fireman’s Fund. Narricot Indus., Inc. v. Fireman’s Fund Ins.

Co., No. 01-4679, 2002 WL 31247972, at *5 (E.D. Pa. Sept. 30, 2002). In Narricot,

Indus., town authorities directed plaintiff to suspend plant operations due to

Hurricane Floyd. The defendant insurer argued that because civil authority orders

were “preventative,” as they were designed to prevent damage from hurricane and

flood, these civil authority orders did not result from a “covered cause of loss.” Id.

The Court rejected this argument and found that the “covered cause of loss” (i.e., the

hurricane or flood) was the cause of the civil authority orders. “Regardless of

whether [the municipality] took the measures to prevent hurricane and flood damage

or alleviate the perils caused by hurricane and flood damage, the measures still

resulted from hurricane and flood.” Id.

      The policy requires that the business suspension have been caused by physical

“damage” to property. Plaintiff clearly alleged COVID-19 is dangerous and a
                                                                                   16
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 23 of 46




physical substance. See Section D, infra. The only issue is whether there is

“damage” to a nearby property caused by the presence of the virus. Importantly,

when the defendant wrote its policy, it only used the word “damage” in the civil

authority coverage form. Although the civil authority coverage is a continuation of

the Business Income coverage form, the phrase used in the latter, “direct physical

loss of or damage to property” is different that the single word “damage” used in the

former. Under the rules of contract interpretation, loss and damage must have

different meanings. The Defendant did not use the modifiers “direct physical” as it

did in the Business Income section. The only reasonable interpretation of the word

“damage” is a broad definition which need not be “direct” or “physical”. The

common definition of damage is “harm or injury.”5 The presence of the COVID-19

virus everywhere, including within one mile of the property, is a harm that negatively

effects the use of the property. COVID-19 virus on surfaces renders the property

damaged.

       The policy is additionally ambiguous because the policy does not state

whether the suspension caused by civil authority orders had to be necessitated by

existing damage, or whether it would be enough that the civil authority orders were

necessary because of inevitable future damage. The policy language states that the


5
  https://dictionary.cambridge.org/us/dictionary/english/damage. See also https://www.merriam-
webster.com/dictionary/damage defining damage as “loss or harm resulting from injury to person,
property, or reputation.”
                                                                                            17
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 24 of 46




action of civil authority must be “taken in response to dangerous conditions resulting

from the damage or continuation of the Covered Cause of Loss….” The ambiguity

arises out of the fact that that language can reasonably mean two different things.

Must the civil authority action be taken in response to dangerous conditions from

damage that already exists, or dangerous conditions from damage that is anticipated

to exist from the continuation of the Covered Cause of Loss?

      While it is certainly reasonable to interpret the policy language to require that

the damage have already existed, it is also reasonable - - not nonsensical - - to

interpret the policy language to require only that the suspension be the result of

property damage regardless of when the damage takes place. Normally, of course,

one would not suspend one’s operations because of damage that did not exist; as a

result, when reading the policy language, one would not initially think of future

damage as being something that can cause a suspension. But future inevitable

property damage can cause a suspension, as it did in the matter at hand. And there is

nothing in the policy language that unambiguously excludes coverage when a

business’ operations are, in fact, suspended because of inevitable property damage.

      Ski Shawnee, Inc. v. Commonwealth Ins. Co., cited by Defendant, is not

persuasive. 2010 WL 2696782 (M.D.PA). There, due to a bridge collapse, the

department of transportation closed a road which was relied upon by 70% of the ski

resorts patrons. Access to the property was not completely hindered, and no


                                                                                    18
         Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 25 of 46




restriction was placed on the use of the covered property. Conversely, in the instant

matter, access to Plaintiff’s property for the primary use of the property (elective

procedures) was prohibited. It is not a case where Plaintiff’s patients could simply

find a different route to access the property. Plaintiff’s patients, a majority of which

visit the premises for elective dentistry, were completely prohibited to access the for

the type of treatment the premises was used for.6

       In Studio 417 Inc. v. The Cincinnati Insurance Company, Case No. 20-cv-

03127-SRB, a similar case arising from an insurer’s denial of coverage for business

income loss related to COVID-19 and Civil Authority Orders, the United States

District Court for the Western District of Missouri correctly denied the insurer’s

motion to dismiss ruling that the Covid-19 virus causes physical property loss based

on allegations in the complaint similar to those in this case. Case No. 20-cv-03127-

SRB (W.D.MO., August 12, 2020)(See Order and Opinion attached hereto as Exhibit

B). The Court further held that the civil authority orders issued as a result of the




6
  Syufy Enterprises v. Home Ins. Co. of Indiana, 1995 WL 129229, at *1 (N.D. Cal. Mar. 21, 1995)
is similarly unpersuasive. There, the parties stipulated that “no civil authority ever specifically
prohibited access to a Syufy theater as a result of the Rodney King riots.”

Pappy's Barber Shops, Inc. v. Farmers Grp., Inc., is similarly distinguishable. 2020 WL 5500221,
at *5 (S.D. Cal. Sept. 11, 2020). Unlike Plaintiff here, Pappy’s Barber Shop expressly alleged that
COVID-19 did not cause physical loss of or damage to their properties, alleging and arguing only
that that the government orders themselves constitute direct physical loss of or damage to the
properties.



                                                                                                19
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 26 of 46




pandemic, as alleged in the complaint, adequately made a claim for civil authority

coverage. The same result is appropriate here.

    D. PLAINTIFF SUFFICIENTLY ALLEGED PHYSICAL LOSS OF OR
       DAMAGE TO STATE CLAIMS FOR BUSINESS INCOME AND CIVIL
       AUTHORITY COVERAGE

      Despite Defendant’s assertions to the contrary, Plaintiff’s Complaint

repeatedly alleged facts of “physical loss of or damage to its property” sufficient to

satisfy Rule 8(a)(2) and to state a claim. The following paragraphs of Plaintiff’s

Complaint (Ex. A, ¶¶6, 39, 42, 44-46, 51-57, 65, 66, 95-101) allege physical loss or

damage:

   6. On or about March 13, 2020, Plaintiff was forced to suspend or reduce
      business operations following an order from Pennsylvania Governor Tom
      Wolf mandating the closure of all non-life sustaining businesses in the
      Commonwealth in an effort to protect the public from the global pandemic
      caused by COVID-19…

   38. The COVID-19 virus causes direct physical damage, as well as indirect
       non-physical damage, as that word is commonly used.

   42. The Business Income, Extra Expense and Civil Authority provisions of
       the Policy were triggered by damage and loss caused by COVID-19, the
       related closure orders issued by local, state and federal authorities, and
       Plaintiff’s inability to use and/or restricted use of the Covered Property.

   44. COVID-19 is a cause of real physical loss and damage to Covered
       Property.

   45. COVID-19 is a physical substance.

   46. COVID-19 remains stable and transmittable in aerosols for up to three
       hours, up to 24 hours on cardboard and up to two to three days on plastic
       and stainless steel.
                                                                                     20
      Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 27 of 46




 51. COVID-19 pandemic caused direct physical loss of or damage to the
     Covered Property under the Policy.

 52. The COVID-19 pandemic renders the Covered Property unsafe,
     uninhabitable, or otherwise unfit for its intended use, which constitutes
     direct physical loss.

 53. Plaintiff’s loss of use of the Covered Property constitutes direct physical
     loss.

 54. Plaintiff’s restriction of use of the Covered Property constitutes direct
     physical loss.

 55. The “Covid-19 Effect” also produces physical loss of and damage to the
     property.

 56. Social anxiety over public health and society’s change in perception that
     indoor establishments are unsafe due to COVID-19 creates “physical loss
     and damage” for purposes of commercial property coverage.

 57. The public’s and customers’ change in perception is the functional
     equivalent of damage of a material nature or an alteration in physical
     composition.

 65. These [Civil Authority] Orders and proclamations, as they relate to the
     closure of all “non-essential businesses” evidence an awareness on the
     part of both state and local governments that COVID-19 causes damage
     to property. This is particularly true in places such as Plaintiff’s business
     where the requisite contact and interaction causes a heightened risk of the
     property becoming contaminated by COVID-19.

 66. Further, Plaintiff’s Covered Property suffered “direct physical loss or
     damage” due to the Governor of Pennsylvania’s Order (and other local
     governmental orders) mandating that Plaintiff discontinue its primary use
     of the Covered Property. The Governor’s Order, in and of itself,
     constitutes a Covered Cause of Loss within the meaning of the Policy.

95. Because people—employees, patients and others— frequent all areas of
    Plaintiff’s property, there is an ever-present risk that the Covered Property
                                                                                     21
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 28 of 46




       is contaminated and would continue to be contaminated if the business
       remained open to the public.

 96. As a dental practice, Plaintiff operates in a close environment where
     patients, staff and doctors are directly next to each other, and are using
     tools, instruments and surfaces which must be free from contaminants.

 97. Because business is conducted in an enclosed building, the Covered
     Property is more susceptible to being or becoming contaminated, as
     respiratory droplets are more likely to remain in the air or infect surfaces
     within the Covered Property for far longer or with significantly increased
     frequency as compared to facilities with open-air ventilation.

 98. Dental procedures produce saliva particles which aerosolize, meaning
     they can become fine and hang in the air for extended periods of time.

 99. Plaintiff’s practice is highly susceptible to contamination and damage.

 100. Plaintiff’s business is also highly susceptible to rapid person-to-property
      transmission of the virus, and vice-versa, because the activities of the
      employees and patients require them to interact in close proximity to the
      property and to one another.

 101. The virus is physically impacting the Covered Property. Any effort by
      the Defendants to deny the reality that the virus has caused physical loss
      and damage would constitute a false and potentially fraudulent
      misrepresentation that could endanger the Plaintiff and the public.

It is crucial to consider the entirety of the allegations, as plead- not as construed or

ignored by opposition. Phillips, 515 F.3d at 231. Plaintiff’s property, as alleged,

was physically rendered unusable for a period of time, and physically incapable of

performing its essential function- elective procedures. Wakefern, 968 A.2d at 734;

Gregory Packaging, 2004 WL 6675934 at *6. Taking the allegations made in




                                                                                     22
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 29 of 46




Plaintiff’s complaint as true, Plaintiff successfully plead a claim for which business

income loss and civil authority coverage must be provided.

  E.   RECENT COVID-19 BUSINESS INCOME LOSS CASES HAVE DENIED
       MOTIONS TO DISMISS.

       In Optical Services USA/JCI et. al v. Franklin Mutual Insurance Company,

the Superior Court of New Jersey, Bergen County, recently denied the insurer’s

Motion to Dismiss which raised arguments similar to those raised by Defendant.

Court number BER-L-3681-20, (N.J. Superior Court, Bergen County, August 13,

2020. (Transcript and Order attached at Exhibit C). The court reasoned: “Since the

term “physical” can mean more than material alteration or damage, it is incumbent

on the insurer to clearly and specifically rule out coverage in the circumstances

where it was not to be provided.” Id. at 28 (citing , Wakefern, 406 N.J.Super. at 542).

“Plaintiff should be permitted to engage in issue-oriented discovery and also be

permitted to amend its complaint accordingly prior to an adjudication on the merits

of any policy language. Such a motion is premature at best.” Id. at 26.

       The Pennsylvania Court of Common Pleas, Philadelphia County, similarly

recently overruled a defendant insurer’s objection in a COVID-19 business income

loss case on the basis of legal insufficiency of the complaint (demurrer). The Court

reasoned that “[a]t this very early stage, it would be premature for this court to

resolve the factual determinations put forth by defendants to dismiss plaintiff’s

claims. Taking the factual allegations made in plaintiff’s complaint as true, as this
                                                                                    23
         Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 30 of 46




court must at this time, plaintiff has successfully plead to survive this stage of the

proceedings.”      Ridley Park Fitness, LLC v. Philadelphia Indemnity Insurance

Company, Case ID 200501093 (Pa. Ct. Com. Pl. Phila. August 31, 2020)(Order

attached at Exhibit D).

    F. RECENT COVID-19 BUSINESS INCOME LOSS CASES                              ARE    NON-
       PRECEDENTIAL AND DISTINGUISHABLE

       Defendants’ Brief spent considerable time addressing other opinions, opinions

which are unpublished and lack precedential value. Simply put, these holdings are

not analogous, they are not binding precedent7 and they are distinguishable from the

allegations raised in Plaintiff’s Complaint.

       In Mudpie, Inc. v. Travelers Casualty Ins. Co. of America, 2020 WL 5525171

(N.D. Cal. Sept. 14, 2020) cited by Defendant, Travelers contended that there was

no coverage because Mudpie did not suffer a “direct physical loss or damage” to

property. The court found that Mudpie failed to establish a “direct physical loss of

property because, unlike the instant case, Mudpie’s complaint did not allege physical

force which induced a detrimental change in the property’s capability. More

importantly, the court rejected the key argument that most insurers make in opposing

coverage for losses associated with COVID-19—the argument that there must be “‘a



7
 (See Nat’l Union Fire Ins. Co. v. Allfirst Bank, 282 F. Supp. 2d 339, 351 (D. Md. 2003)(“Of
course, no decision of a district court judge is technically binding on another district court judge,
even within the same district.”)).
                                                                                                  24
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 31 of 46




distinct, demonstrable, physical alteration of the property’ or ‘a physical change in

the condition of the property, i.e., it must have been “damaged” within the common

understanding of that term.’” Id. at *3. The court disagreed with “Travelers’s broad

conception of the language ‘direct physical loss of’ property.” Id. Instead, the court

found that “the language of this provision, alone, does not require a ‘physical

alteration of the property’ or ‘a physical change in the condition of the property.’”

Id.

      In Rose's 1, LLC v. Erie Ins. Exch., the court’s decision was based on ordinary

rules of contract interpretation, without consideration of whether the terms were

ambiguous. 2020 D.C. Super. LEXIS 10, *1. Unlike the Complaint of Plaintiff, it

does not appear that Rose’s 1 alleged that the policy was ambiguous. (Compare

Plaintiff’s Complaint ¶¶33-42). This is a critical distinction. Terms of an insurance

contract are ambiguous if there is more than one reasonable definition. Wakefern

Food Corp., 406 N.J. Super. at 541. Ambiguous terms must be interpreted in favor

of coverage. The opinion in Rose’s 1 also did not address the reasonable expectations

of the insured. (cf. Sparks v. St. Paul Insurance Co., 100 N.J. 325, 495 A.2d 406

(1985)(a clear policy exclusion which did not “conform to the objectively reasonable

expectations of the insured” and which was “violative of the public policy of [New

Jersey]” could be construed in a manner which varied from its plain terms). Rose’s

1 has no relevance here.


                                                                                   25
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 32 of 46




       Diesel Barbershop, LLC v. State Farm Lloyds, is similarly distinguishable.

2020 U.S. Dist. LEXIS 147276, at *6 and *13 (W.D. Tex. Aug. 13, 2020). The

plaintiff in Diesel Barbershop never alleged that the words “loss” and/or “damage”

were ambiguous or had more than one potential meaning. (See Diesel Barbershop

Complaint at Exhibit E). In Turek Enters, Inc. v. State Farm Mut. Auto. Ins. Co., 20-

11655, 2020 WL 5258484 (E.D. Mich. Sept 3, 2020), the plaintiff similarly did not

allege that the terms “loss of” and “damage to” were ambiguous. (See Turek

Complaint at Exhibit F). Thus, the court in these cases did not engage in a critical

analysis of the meanings of loss verses damage to determine if these terms should

be construed in favor of coverage as the Court should here.

       In Gavrilides Mgmt. Co. v. Michigan Ins. Co., relied on by Defendant, “[t]here

[was] no allegation of any kind that the property in question has in any way been

damaged, lost or anything of the sort.” Case No. 20-258-CB-C30, at 4-5 (Ingham

Cty., Mich. Cir. Ct. July 1, 2020). Further, unlike the New Jersey civil authority

orders, according to Michigan Insurance Company’s counsel’s representation in the

transcript, there was nothing in the civil authority order that prevented access to the

plaintiff’s properties. Id. at 7.

       In Martinez DMD P.A. v. Allied Insur. Co. of America, the court stated that

the dental practice's argument failed because the loss or damage asserted was not

due to a “Covered Cause of Loss.” 20-CV-00401, 2020 WL 5240218 (M.D. Fl.


                                                                                    26
         Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 33 of 46




Sept. 2, 2020). Unlike Plaintiff’s Complaint, the Martinez complaint supplied

woefully bare allegations to explain the loss of or damage to the property and why

it would be covered. (See Complaint and Opinion at Exhibit G). Further, and

another critical distinction, Martinez did not allege that the policy’s use of “loss”

and “damage” was ambiguous. (Compare Plaintiff’s Complaint ¶¶32-42).

Martinez’s complaint failed to allege any basis for the court to determine the virus

exclusion was invalid. Finally, the court noted that Martinez's (4 page) response to

the motion to dismiss “offered no opposition to the arguments asserted by Allied.”8

Id. at *1,fn.2. Unlike the Martinez Complaint, Plaintiff’s Complaint explains the

basis for coverage under the business income loss and civil authority coverage

forms, and Plaintiff’s Complaint explains why the virus exclusion should be invalid.

The allegations raised by Plaintiff’s Complaint are categorially distinguishable from

the threadbare complaint which was dismissed in Martinez.

       In 10E LLC v. Travelers Indem. Co of Conn., the plaintiff alleged that in-

person dining restrictions interfered with the use or value of its property. 2020 WL

5359653 at *13 (C.D. Cal. Sept. 2, 2020). Unlike Plaintiff, 10E LLC did not allege

that the restrictions caused direct physical loss or damage. In Malaube, LLC v.




8
  “Martinez's argument is encapsulated simply in a summary at the conclusion: ‘Here the
Defendant hasn't established beyond a doubt that a breach of contract nor declaratory action should
be litigated. The Plaintiff asserts that these matters are well plead and therefore the Defendant's
Motion should be denied.’” Id. at *1,fn.2
                                                                                                27
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 34 of 46




Greenwich Ins. Co., No. 20-22615-Civ, 2020 U.S. Dist. LEXIS 156027(S.D. Fla.

Aug. 26, 2020), also unlike the present case, the plaintiff similarly did not allege any

physical harm. (See Malaube Complaint at Exhibit H). It was additionally apparent

in Malaube, LLC, that Florida and the 11th Circuit precedent did not view loss of use

in as expansive a manner as the court did in Port Authority of N.Y. and N.J., 311

F.3d at 236 and similar Third Circuit and New Jersey decisions.

      Finally, Defendant will undoubtedly rely on the decision in Rhonda Hill

Wilson, Esquire et. al. v. Hartford Casualty Insurance Company et. al., No. 2:20-

cv-03384 (E.D.PA., Sept. 30, 2020) in its reply to this opposition. Rhonda Hill

Wilson, Esquire’s Complaint and the Opinion are attached hereto as Exhibit I. This

case is distinguishable.

      In Rhonda Hill Wilson, Esquire, the Court granted the insurer’s motion to

dismiss based on the virus exclusion in the policy. However, unlike Plaintiff here,

Rhonda Hill Wilson, Esquire never even remotely addressed the virus exclusion

in her Complaint. Id. at p. 18. The Court noted: “Plaintiffs explicitly allege that

their losses are caused by the Coronavirus, and yet do not reference this exclusion

or dispute that Coronavirus is a virus.” Id. at 18. Consequently, the Court had no

reason to consider whether the virus exclusion applies to “expenses” (which it does

not by its plain language as addressed infra). The Court had no reason to determine

if the virus exclusion was ambiguous. The Court had no reason to consider whether


                                                                                     28
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 35 of 46




the doctrine of regulatory estopped precluded the defendant from enforcing the

exclusion. Comparison of Rhonda Hill Wilson, Esquire’s Complaint and the

Plaintiff’s Complaint at issue make clear how very distinguishable the allegations at

issue are. Here, the Court must at a minimum consider the allegations raised in

Plaintiff’s Complaint, which were not raised or considered in Rhonda Hill Wilson,

Esquire.

      In any motion to dismiss, it is essential for the Court to consider the entirety

of the facts alleged. By the same token, before accepting the general language of

another court’s decision on a similar case, the Court mut look at the entirety of the

allegations the other court considered. As demonstrated above, the Plaintiff here has

alleged much more than the plaintiffs in the cases cited by Defendant. The pleadings

were deficient, and therefore the complaints were dismissed. In the instant case,

Plaintiff has alleged all that is necessary to survive this motion.

    G. IF THE COURT INTERPRETS THE BUSINESS INCOME COVERAGE
       FORMS IN THE MANNER SUGGESTED BY DEFENDANT, THE COVERAGE
       FOR EXPENSES WOULD BE ILLUSORY

      As discussed above, the policy affords coverage for “Business Income,” and

the policy defines that term to include two things: (1) lost net business income, and

(2) “continuing normal operating expenses.” Ex. A(1), Form MP T1 02 02 05,

Section I.A.3.a.(1). Plugging each part of the definition into the insuring agreement,

the policy reads as follow:


                                                                                   29
       Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 36 of 46




             (1) We will pay the actual loss of profits you sustain
                 due to the necessary suspension of your operations
                 and

             (2) We will pay the actual loss of “continuing normal
                 operating expenses” you sustain due to the
                 necessary suspension of your operations.

The language of the second coverage is nonsensical. Continuing expenses are never

owed because of (“due to”) a suspension of operations. They are owed despite a

suspension of operations. For example, monthly rent that an insured must pay is

never owed because of a suspension of operations. The monthly rent must be paid

despite a suspension of operations. Moreover, not only is the policy language

nonsensical, but if the “loss of” operating expenses “due to a suspension of

operations” requirement were enforced as written, the coverage for operating

expenses would be illusory.

   H. THE “VIRUS EXCLUSION”         DOES NOT APPLY TO          CLAIMS     FOR
      EXPENSES

      By its very terms, the virus exclusion in the policy only applies to “loss or

damage” and not expenses.

             B. Exclusions

              1. We will not pay for loss or damage caused directly
                 or indirectly by any of the following. Such loss or
                 damage is excluded regardless of any other cause or
                 event that contributes concurrently or in any sequence
                 to the loss. These exclusions apply whether or not the
                 loss event results in widespread damage or affects a
                 substantial area.
                                                                                30
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 37 of 46




                  j. Virus Or Bacteria
                     (1) Any virus, bacterium or other
                          microorganism that induces or is
                          capable of inducing physical distress,
                          illness or disease.

                   Ex. A(1), Form BP 00 03 07 13, Section I.B.1.j. p.
                   20 of 53 [emphasis added].

The Business Income, Civil Authority and Extra Expense coverage forms

specifically refer to recovery under the policy for “expenses” as distinct from loss of

income. For example, under the Business income coverage form:

          b) We will only pay for loss of Business Income that you sustain
             during the" period of restoration" and that occurs within 12
             consecutive months after the date of direct physical loss or
             damage. We will only pay for ordinary payroll expenses for 60
             days following the date of direct physical loss or damage, unless
             a greater number of days is shown in the Declarations coverage
             form.

             (c) Business Income means the:

                (i) Net Income (Net Profit or Loss before income taxes)
                that would have been earned or incurred if no physical
                loss or damage had occurred, but not including any Net
                Income that would likely have been earned as a result
                of an increase in the volume of business due to
                favorable business conditions caused by the impact of
                the Covered Cause of Loss on customers or on other
                businesses; and

                (ii) Continuing normal operating expenses incurred,
                including payroll.

                Ex. A(1), Form BP 00 03 07 13, Section I.A.5.f.(1)(b)-
                (c), p. 6-7 of 53 [emphasis added]
                                                                                    31
       Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 38 of 46




The business income coverage form goes on to specifically define “payroll

expenses.” (Ex. A(1), Section I.A.5.f.(1)(d), p.7 of 53). Clearly a “loss of business

income” is a loss of profits, calculated after expenses are deducted. Additional

recovery exists under the policy for the expenses themselves, a separate item from

loss of income.

      In fact, throughout the policy, “loss”, “damage” and “expense” are separate

items. For example, under “Debris Removal” coverage form (Ex. A(1), p.3 of 53),

the policy provides for payment of direct physical loss plus debris removal expense.:

          Subject to the exceptions in Paragraph (4), the following provisions
          apply:

          (a) The most that we will pay for total of direct physical loss
              damage plus debris removal expense is the Limit of
              Insurance applicable to the Covered Property that has
              sustained loss or damage.

             Ex. A(1), Form BP 00 03 07 13, Section
             I.A.5.a.(3)(a)., p. 3 of 53.

Under the Extra Expense coverage form (Ex. A(1), p.8 of 53), the policy says the

insured can recover for expenses caused by loss or damage.:

          g. Extra Expense
          (1) We will pay necessary Extra Expense you incur during
              the "period of restoration" that you would not have
              incurred if there had been no direct physical loss or
              damage to property at the described premises. The loss
              or damage must be caused by or result from a Covered
              Cause of Loss. With respect to loss of or damage to
              personal property in the open or personal property in a


                                                                                  32
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 39 of 46




               vehicle, the described premises include the area within
               100 feet of such premises.

               Ex. A(1), Form BP 00 03 07 13, Section I.A.5.g., p. 8
               of 53.
The Interruption of Computer Operations coverage form provides coverage for “loss

sustained and expense incurred.”

           (3) The most we will pay under this Additional Coverage –
               Interruption Of Computer Operations for all loss
               sustained and expense incurred in any one policy
               year, regardless of the number of interruptions or the
               number of premises, locations or computer systems
               involved, is $10,000 unless a higher Limit of Insurance
               is shown in the Declarations…

                Ex. A(1), Form BP 00 03 07 13, Section I.A.5.q.(3)., p.
                13 of 53.

      The policy also provides coverage for “expenses” and not “loss or damage”

in the Pollution Clean-up and Removal coverage form (Ex. A(1), Section I.A.5.h.,

p. 8 of 53), and the Forgery or Alteration coverage (Ex. A(1), Section I.A.5.k., p. 9

of 53) (where the insurer will pay for the loss caused by the forgery but also legal

expenses). “Expense” is treated differently from “loss” and “damage” in many other

places in the policy.

      Because the virus exclusion only excludes coverage for “loss or damage” and

does not exclude coverage for “expense”, the exclusion does not apply to the

expenses incurred and covered under the policy due to the suspension of operations

related to both the damage caused by the presence of the virus or the suspension of

                                                                                  33
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 40 of 46




operations caused by the civil authority orders. Had the Defendant intended for the

exclusion to apply to “expense” coverage, it would have said so in the policy.

       Other insurance policies long in existence and surely known to Defendant

have been this specific in drafting their virus exclusion. The American Association

of Insurance Services, an industry group that drafts policy provisions for adoption

by insurers, has since 2006 promoted a virus exclusion which says:

              Virus or Bacteria -
               "We" do not pay for loss, cost, or expense caused by,
               resulting from, or relating to any virus, bacterium, or
               other microorganism that causes disease, illness, or
               physical distress or that is capable of causing disease,
               illness, or physical distress.9

The word “expense” as used in this exclusion dovetails with the use of the word

“expense” throughout the standard policy form. Many insurance companies use this

exact language. Defendant does not. The only conclusion is that the virus exclusion

in the policy in this case does not exclude claims for expenses. Therefore, the motion

to dismiss should be denied.




9
  https://www.insurancejournal.com/news/national/2006/11/07/74032.htm. (Last accessed August
18, 2020). The American Association of Insurance Services is a national advisory organization
that develops policy forms and rating information used by more than 600 property and casualty
insurance companies throughout the U.S.
                                                                                          34
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 41 of 46




    I. THE DEFENDANT SHOULD BE ESTOPPED FROM ENFORCING                     THE
       VIRUS EXCLUSION BECAUSE OF MISREPRESENTATIONS TO                    THE
       PENNSYLVANIA INSURANCE REGULATOR AND THEIR INSUREDS
      The complaint alleges Defendant made material misrepresentations to both

Pennsylvania insurance regulators and its insureds. Such conduct should, under

Pennsylvania public policy, estop Defendant from enforcing the virus exclusion. “A

plaintiff must set forth two elements to prove regulatory estoppel: (1) a party made

a statement to a regulatory agency; and (2) afterward, the party took a position

opposite to the one presented to the regulatory agency.” Simon Wrecking Co. v. AIU

Ins. Co., 541 F. Supp. 2d 714, 717 (E.D. Pa. 2008)

      Regulatory estoppel is firmly rooted in Pennsylvania law based upon the

Pennsylvania Supreme Court’s decision in Sunbeam Corp. v. Liberty Mut. Ins. Co.,

781 A.2d 1189 (Pa. 2001). The doctrine of regulatory estoppel is a form of judicial

estoppel. Id. at 1192. “Judicial estoppel is an equitable, judicially-created doctrine

designed to protect the integrity of the courts by preventing litigants from ‘playing

fast and loose’ with the judicial system by adopting whatever position suits the

moment.” Id. at 1192. “Unlike collateral estoppel or res judicata, it does not depend

on relationships between parties, but rather on the relationship of one party to one or

more tribunals.” Regulatory estoppel prohibits parties from switching legal positions

to suit their own ends. Id.




                                                                                    35
         Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 42 of 46




       In Sunbeam, the Pennsylvania Supreme Court reversed the Superior Court’s

grant of preliminary objections in the nature of a demurrer instructing the trial court

to apply the doctrine of regulatory estoppel.10 The Court based its decision on the

following allegations from the plaintiffs’ complaint:

               [I]n 1970 the insurance industry, including the defendant
               insurers, submitted to the Pennsylvania insurance
               department a memorandum which asserted that the
               disputed language—excluding coverage for pollution
               unless it was “sudden and accidental”—would not result in
               any significant decrease in coverage. The complaint
               alleged, moreover, that the insurance department relied on
               the industry's representation when it approved the disputed
               language for inclusion in standard comprehensive general
               liability policies without a reduction in premiums to
               balance a reduction in coverage.
Id. at 1192. The Supreme Court of Pennsylvania reasoned that whether or not the
lower court regarded proof of the insurance department's reliance on the insurance
industry's memorandum as likely or probable, the fact remained that the reliance was
properly pleaded. Id. at 1192. In evaluating objections in the nature of demurrer,
properly pleaded facts are deemed to be admitted. Id. The Court concluded: “having
represented to the insurance department, a regulatory agency, that the new language
in the 1970 policies—'sudden and accidental’—did not involve a significant
decrease in coverage from the prior language, the insurance industry will not be
heard to assert the opposite position when claims are made by the insured
policyholders.” Id. at 1192–93.

10
   In Pennsylvania, “[p]reliminary objections in the nature of a demurrer test the legal sufficiency
of the complaint.” Haun v. Cmty. Health Sys., Inc., 14 A.3d 120, 123 (Pa. Super. Ct. 2011) (citation
and quotations omitted).
                                                                                                 36
          Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 43 of 46




         Here, Plaintiff specifically alleged that the ISO and AAIS, on behalf of
insurers, mislead state insurance regulators in seeking the adoption of the Virus
Exclusion. Ex. A(1), ¶79-93. These groups represented that property policies had
not been, nor were they intended to be, a source of recovery for loss, cost or expense
caused by disease-causing agents. Ex. A(1), ¶83.       In doing so, and in securing
approval for the adoption of the Virus Exclusion, Defendant effectively narrowed
the scope of the insuring agreement without a commensurate reduction in premiums
charged. Ex. A(1), ¶88. In as much, Plaintiff’s regulatory estoppel claim is properly
plead.
         In Hussey Copper, Ltd. v. Royal Ins. Co. of Am., the plaintiff issued a
regulatory estoppel claim. 567 F. Supp. 2d 774, 786 (W.D. Pa. 2008). The plaintiff
submitted articles indicating that assurances were made to state insurance regulators
concerning pollution exclusions. Id. (referencing J.A. MacDonald, Decades of
Deceit: The Insurance Industry Incursion into the Regulatory and Judicial Systems,
7 Coverage 9 (Nov., Dec. 1997) (“the MacDonald article”) (“In a March 11, 1985
letter to the Commonwealth ..., [the Insurance Services Office, or] ISO ... reaffirmed
that coverage is not excluded under the ‘absolute’ pollution exclusion for ‘products'
and ‘completed operations' claims.”). Although the plaintiff did not yet obtain
admissible evidence for the estoppel claim, the plaintiff requested discovery to
further develop the record. Over the insurer’s objection, the court reasoned that a
complete rejection of the theory was too harsh a result. Accordingly, the Court
permitted discovery regarding plaintiff’s regulatory estoppel theory, focusing on
what was said to state regulators in getting an insurance exclusion approved. Id.


                                                                                    37
        Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 44 of 46




       The ISO Circular Plaintiff relies on in the Amended Complaint highlights that
Insurers should be precluded from using the Virus Exclusion because of
misrepresentations            they          made           to         regulators.           See
https://www.propertycasualty360.com/2020/04/07/here-we-go-again-virus-
exclusion-for-covid-19-and-insurers/ (last visited September 28, 2020) (“Having
falsely claimed that virus and contamination exclusions were already in effect, that
they were requesting regulatory approval for a mere clarification in the form, and
that therefore no premium reduction was warranted, the insurance industry should
now be prevented from relying on these exclusions to bar coverage for COVID 19
claims.”).11

       Like in Hussey, discovery by Plaintiff of what Defendant and/or ISO said to
Pennsylvania regulators in getting the Virus Exclusion approved should be allowed.
As the Hussey Court aptly noted: “[o]nce the facts come in, counsel may raise anew
their arguments for and against coverage given the regulatory estoppel doctrine. At
that time, the parties and court will have greater context within which to conduct
their analyses.” Hussey Copper, Ltd., 567 F. Supp. 2d at 787. Plaintiff’s Amended
Complaint should not be dismissed. At a minimum, Plaintiff should be permitted to
pursue discovery on the issue of regulatory estoppel and to amend Plaintiff’s
Complaint.



11
    In a Rule 12(b)(6) motion to dismiss the court may consider “only the complaint, exhibits
attached to the complaint, matters of public record, as well as undisputedly authentic documents
if the complainant’s claims are based upon [those] documents.” Davis v. Wells Fargo, 824 F.3d
333, 341 (3d Cir. 2016)(citation omitted). The article Plaintiff specifically references can be
examined because Plaintiff relies upon it in part for its regulatory estoppel allegations.
                                                                                             38
         Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 45 of 46




   H. THE VIRUS EXCLUSION IS NOT CLEAR OR UNAMBIGUOUS
      Contrary to Defendant’s suggestion, not every court has found virus

exclusions to be clear and unambiguous. In fact, in Urogynecology Specialist of

Florida, LLC v. Sentinel Insurance Company, LTD, Case No. 6:20-cv-1174-

Orl22EJK (M.D.FL. September 24, 2020), the Court analyzed a Sentinel Insurance

policy which used the standard ISO language at issue here. See Opinion at Exhibit

J. The Court concluded that “it is not clear that the plain language of the policy

unambiguously and necessarily excludes Plaintiff’s losses.” Id. at 6. The Court

added:

             “Denying coverage for losses stemming from COVID-19,
             …does not logically align with the grouping of the virus
             exclusion with other pollutants such that the Policy
             necessarily anticipated and intended to deny coverage for
             these kinds of business losses.” Id. at 7

The Court was unmoved by cases cited by the defendants. None of the case “dealt

with the unique circumstances of the effect COVID-19 has had on our society”, a

distinction the court considered significant. Id. at 7. Without binding case law on

the issue of the effect of COVID-19 on insurance contracts’ virus exclusions, the

Court found that the Plaintiff stated a plausible claim. Id. at 7. Defendant’s motion

was denied, as it should be here.




                                                                                  39
       Case 2:20-cv-03198-HB Document 17 Filed 10/02/20 Page 46 of 46




IV. CONCLUSION

      For the foregoing reasons, the Defendant’s Motion should be denied in its

entirety, or alternatively, denied without prejudice to allow Plaintiff to file an

Amended Complaint to cure any deficiencies identified by the Court.




                                     Respectfully submitted,

                                     ANAPOL WEISS

                               By:   ________________________
Dated: October 2, 2020               Sol H. Weiss, Esquire
                                     James R. Ronca, Esquire
                                     Gregory S. Spizer, Esquire
                                     Ryan D. Hurd, Esquire
                                     Paola Pearson, Esquire
                                     One Logan Square
                                     130 N. 18th Street, Suite 1600
                                     Philadelphia, PA 19103
                                     sweiss@anapolweiss.com
                                     jronca@anapolweiss.com
                                     gspizer@anapolweiss.com
                                     rhurd@anapolweiss.com
                                     ppearson@anapolweiss.com

                                     Counsel for Plaintiff




                                                                               40
